DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-96, 98-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the rotor surfaces (line 6) and the worn edges of the rotor (lines 9-10, 12-13). It appears these parts are one and the same (i.e. the rotor surfaces have the leading trailing edges of the rotor that become worn) however they are claimed as separate parts. This is inconsistent with the disclosure and the claim is therefore indefinite.   
Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the rotor surfaces (lines 6 and 8) and the worn edges of the rotors (lines 12-13, 15). It appears these parts are one and the same (i.e. the rotor surfaces have the leading trailing edges of the rotor that become worn) however they are claimed as separate parts. This is inconsistent with the disclosure and the claim is therefore indefinite.   
Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the stator surfaces (lines 7 and 9) and the worn edges of the stators (lines 11-12, 14-15). It appears these parts are one and the same (i.e. the stator surfaces have the leading trailing edges of the stator that become worn) however they are claimed as separate parts. This is inconsistent with the disclosure and the claim is therefore indefinite.   
Claims 91-96, 98-104 are rejected because of their dependence from claims 90 and 97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 84, 86-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. 9,723,790 in view of Grosch et al. 10,758,911.

Independent Claim 84: Berry discloses a combine harvester (10) used by a method for destroying weed seeds in a feed material from a combine harvester comprising: 
mounting a weed seed destructor (16a, 16b) on the combine harvester, the weed seed destructor comprising: 
a rotor (20, Fig. 8A) mounted for rotation in a direction of rotation (“rotor direction”, Fig. 8A) about a rotor axis (through the center as seen in Fig. 8A), the rotor including rotor surfaces (60) thereon for engaging the feed material; 
a stator (34, Fig. 8a) arranged at a location outwardly of the axis for engaging the weed seeds in the feed material; 
said stator comprising a plurality of stator surfaces (50) at angularly spaced positions around the axis of the rotor; 
each stator surface extending axially along the axis of the rotor and being spaced from a next adjacent stator surface to provide an axially extending space therebetween through which weed seeds can pass (as seen in Figs. 8A and 8AA), as per claim 84. 
However, Berry fails to disclose wherein at least one stator bar comprises an elongate member which is shaped in cross-section to define a first leg lying in a cylindrical surface surrounding the axis of the rotor and a second and third leg extending outwardly from the cylindrical surface each connected to the first leg at a respective apex at respective leading and trailing ends of the first leg relative to the direction of rotation of the rotor, as per claim 84.
Grosch discloses a similar destructor wherein at least one bar (80) comprises an elongate member which is shaped in cross-section to define a first leg (see Grosch’s annotated Fig. 6 below) lying in a cylindrical surface (see Fig. 6 below) surrounding the axis of the rotor and a second and third leg (both seen in Fig. 6 below) extending outwardly from the cylindrical surface each connected to the first leg at a respective apex at respective leading and trailing ends of the first leg relative to the direction of rotation of the rotor, as per claim 84.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the destructor of Grosch for the destructor on the combine harvester of Berry since both references disclose rotor/stator means for milling or grinding, or otherwise destroying, agricultural materials and such a predictable result would be achieved. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bars (80) of Grosch as the stator bars in the combine harvester of Berry since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art. 
	

    PNG
    media_image1.png
    310
    454
    media_image1.png
    Greyscale


Dependent Claims 86, 87: Grosch, of the resultant combination above, further discloses wherein the second and third legs lie substantially at right angles to the first leg (as seen in Fig. 6 above), as per claim 86.
While the combination fails to disclose wherein each of the bars comprises a sheet metal plate which is bent to form said first, second and third legs, as per claim 87, the patentability of a product does not depend on its method of production as long as the product is the same as or obvious from a product of the prior art. In this case, the claimed product is the same as/obvious under Grosch since the structure of Grosch’s bars is exactly as claimed.

Allowable Subject Matter
Claims 90-108 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. Stumpff US 5,425,507 discloses the reversing of worn cutting blades 70 but the prior art does not disclose reversing an entire rotor or stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 20, 2022